NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              JEAN K., Appellant,

                                        v.

                          JEREMY M., J.K., Appellees.

                             No. 1 CA-JV 16-0166
                               FILED 12-1-2016


           Appeal from the Superior Court in Maricopa County
                             No. JS517359
                The Honorable Rodrick J. Coffey, Judge

                                  AFFIRMED


                                   COUNSEL

Vierling Law Offices, Phoenix
By Thomas A. Vierling
Counsel for Appellant

Law Office of Anne M. Williams, P.C., Mesa
By Anne M. Williams
Counsel for Appellee Jeremy M.
                        JEAN K. v. JEREMY M., J.K.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Christopher T. Whitten1 delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Judge Lawrence F. Winthrop joined.


W H I T T E N, Judge:

¶1            Jean K. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to her daughter, J.K. (“Child”). Mother
argues there is insufficient evidence to support the court’s best interests
finding. For the following reasons, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2             Child, born in February 2006, is the biological child of Mother
and Jeremy M. (“Father”). When Child was five years old, the Department
of Child Safety (“DCS”) took custody of her and began a dependency
action, which was later dismissed upon Father taking custody in December
2011. Mother was incarcerated shortly after the dependency was initiated
for failure to pay court ordered child support arrears related to her other
children. Mother was also convicted of possession of drug paraphernalia,
was incarcerated at the time of the initial severance trial in 2015, and had a
hold for failure to appear in a Glendale matter. Mother was in and out of
custody from 2011 through 2015.

¶3            While on release in September 2012, Mother filed a petition to
modify her parenting time. The court granted the petition, awarded Mother
supervised parenting time, ordered her to participate in six months of
urinalysis testing, and appointed a mental health expert to provide
reunification therapy for Mother and Child.

¶4           Mother only provided one clean urinalysis and, although she
sought two visits with Child in August 2013, the visits were cancelled at
Mother’s request. Mother was in and out of custody multiple times from
2011 through 2015.



1      The Honorable Christopher T. Whitten, Judge of the Arizona
Superior Court, has been authorized to sit in this matter pursuant to Article
VI, Section 3 of the Arizona Constitution.


                                      2
                       JEAN K. v. JEREMY M., J.K.
                          Decision of the Court

¶5            Father filed a petition for termination of Mother’s parent-
child relationship in June 2014, alleging that Mother abandoned Child by
failing to have regular contact with Child for more than six months, and
that terminating Mother’s parental rights was in Child’s best interests.

¶6            Both Father and Child are enrolled members of the Navajo
Nation. The juvenile court, however, concluded that the Indian Child
Welfare Act (“ICWA”), 25 U.S.C. § 1903(1) (2012), did not apply after a
contested severance hearing took place in April 2015. Severance was
granted and Mother appealed the juvenile court’s order, arguing that the
juvenile court’s finding that ICWA was inapplicable was “clearly
erroneous.” The parents ultimately agreed and this court on appeal held
that the termination proceeding was subject to ICWA. Therefore, the matter
was remanded for a new termination proceeding to address ICWA.

¶7            A second contested severance hearing to address ICWA took
place in February and March 2016. Father had testified at the April 2015
contested severance hearing that Mother had essentially abandoned Child
by not maintaining meaningful contact since August 2011. At the second
hearing, Richard England, an Indian Child Welfare expert witness and
licensed clinical social worker for the Navajo Nation, testified that
severance was in Child’s best interests. England opined that it would be in
Child’s best interests if Mother’s rights were terminated because Child was
adoptable, and Mother’s continued relationship with Child would cause
emotional harm to Child given Mother’s continued drug abuse and
incarcerations. He also testified that termination would be beneficial
because it would allow Child to be exposed to Indian culture, heritage, and
upbringing, and it would positively impact Child’s development.

¶8            In April 2016, the juvenile court found by clear and
convincing evidence that termination was appropriate pursuant to A.R.S. §
8-533(B)(1). The court also found termination was in Child’s best interests
under the statutory scheme and ICWA’s heightened standard. Mother has
timely appealed the final signed judgment, and we have jurisdiction
pursuant to A.R.S. § 8-235.

                                  ISSUE

¶9            Mother challenges the juvenile court’s best interests findings,
arguing that the juvenile court erred as a matter of law in terminating her
parental rights.




                                     3
                         JEAN K. v. JEREMY M., J.K.
                            Decision of the Court

                                 DISCUSSION

¶10            ICWA requires a state court to make two particular findings
before terminating the parental rights of an Indian child. The court must
be persuaded that “active efforts have been made to provide remedial
services and rehabilitative programs designed to prevent the breakup of the
Indian family and that these efforts have proved unsuccessful.” Valerie M.
v. Ariz. Dep’t of Econ. Sec., 219 Ariz. 331, 333, ¶ 3, 198 P.3d 1203, 1205 (2009)
(quoting 25 U.S.C. § 1912(d)). There must also be a determination that is
supported by evidence beyond a reasonable doubt, including testimony of
a qualified expert witness, “that the continued custody of the child by the
parent or Indian custodian is likely to result in serious emotional or physical
damage to the child.” Id. (quoting 25 U.S.C. § 1912(f)).

¶11             To justify termination of parental rights, the juvenile court
must find at least one statutory ground is supported by clear and
convincing evidence. Linda V. v. Ariz. Dep’t of Econ. Sec., 211 Ariz. 76, 78, ¶
6, 117 P.3d 795, 797 (App. 2005).2 Additionally, the juvenile court must find
by a preponderance of the evidence that the termination is in the best
interests of the child. Mario G. v. Ariz. Dep’t of Econ. Sec., 227 Ariz. 282, 285,
¶ 11, 257 P.3d 1162, 1165 (App. 2011); see A.R.S. § 8-533(B). As the trier of
fact, the juvenile court “is in the best position to weigh the evidence,
observe the parties, judge the credibility of witnesses, and resolve disputed
facts,” Ariz. Dep’t of Econ. Sec. v. Oscar O., 209 Ariz. 332, 334, ¶ 4, 100 P.3d
943, 945 (App. 2004), and we will affirm a severance order unless it is clearly
erroneous. Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 250, ¶ 20, 995
P.2d 682, 686 (2000). Accordingly, we will accept the juvenile court’s
findings of fact “unless no reasonable evidence supports those findings.”
Jennifer B. v. Ariz. Dep’t of Econ. Sec., 189 Ariz. 553, 555, 944 P.2d 68, 70 (App.
1997).

¶12            Once a juvenile court finds that a parent is unfit, the focus
shifts to the child’s best interests and the court must balance the unfit
parent’s diluted interest “against the independent and often adverse
interests of the child in a safe and stable home life.” Demetrius L. v. Joshlynn
F., 239 Ariz. 1, 4, ¶ 15, 365 P.3d 353, 356 (2016) (quoting Kent K. v. Bobby M.,
210 Ariz. 279, 286, ¶ 35, 110 P.3d 1013, 1020 (2005)). Here, because Mother
does not challenge the finding of abandonment pursuant to A.R.S. § 8-

2      Mother has not challenged the juvenile court’s finding of
abandonment. Therefore, she has conceded the accuracy of those findings
and we do not address further the statutory ground for termination. Birtz
v. Kinsvater, 87 Ariz. 385, 388, 351 P.2d 986, 987 (1960).


                                        4
                        JEAN K. v. JEREMY M., J.K.
                           Decision of the Court

533(B)(1), the dispositive issue is whether there was sufficient evidence to
support the court’s best interests finding.

¶13           Mother argues that the juvenile court erred because the court
focused solely on adoptability to support its best interests finding. We
disagree. Though the court did find that Child was adoptable and that
adoption was in her best interests, it was not the sole factor on which the
juvenile court relied. Id. at 3–5, ¶¶ 12–17, 365 P.3d at 355–57 (stating that
depending on the circumstances, adoption can provide sufficient benefits
to support a best interests finding in private severance actions).

¶14             First, the record reveals that Mother had no meaningful
relationship with Child since 2011. Mother has been unable to provide
stability for Child due to her repetitive periods of incarceration from 2011
at least until the time of the first severance trial. During that time, Mother
was unable to provide either emotional or financial support for Child.
Upon release, Mother made contact with Father in an effort to see Child on
only two occasions, but cancelled both of those visits. Mother was also
homeless, and thereby unable to provide meaningful stability for Child.

¶15          Second, Mother has not remedied her chronic drug abuse
issues. Mother was recently convicted of possession of drug paraphernalia
and she has had lifelong issues with drug abuse. Therefore, though an
anticipated benefit of termination would be Child’s availability for
adoption (Father’s current wife is prepared and willing to adopt), the
potential benefit of adoption was not the exclusive best interests finding
upon which Mother’s rights were terminated.

¶16           Mother next argues that the expert testimony offered was
insufficient to satisfy ICWA standards. The record, however, does not
support Mother’s assertion. In this case, Indian Child Welfare expert
witness Richard England testified that Mother was offered multiple
services in order to avoid the family breakup. Mother was allowed
supervised visitation with Child but only contacted Father twice about
seeing Child. Mother was also required to participate and provide six
months of clean urinalysis testing results, but only provided one such
result. Mother has not had physical contact with Child since 2011. Because
Mother failed to remedy these conditions, the attempts to keep the Indian
family together proved unsuccessful.

¶17          In addition, England testified that Mother’s continued contact
with Child is likely to result in serious emotional damage. England
interviewed Child prior to trial and testified that Child was well-adjusted



                                      5
                        JEAN K. v. JEREMY M., J.K.
                           Decision of the Court

in a stable home environment with Father, siblings, and stepmother, who
Child considers her mother. Stepmother desires to adopt Child, which
would further fortify Child’s psychological attachment to her stepmother,
and strengthen Child’s sense of stability, thus alleviating Child’s stress.
England also testified that in the eyes of ICWA, adoptability is beneficial
because social and religious customs of the Navajo Nation will be imparted
to Child through Father. England testified that Father would best facilitate
tribal involvement, which, in turn, would help Child developmentally,
socially, psychologically, and culturally.

¶18           “As long as there is some expert testimony in the record
concerning a parent’s past conduct and current inability to care for the
child, a court can infer the likelihood of future emotional or physical
damage to the Indian child.” Steven H. v. Ariz. Dep’t of Econ. Sec., 218 Ariz.
566, 570, ¶ 13, 190 P.3d 180, 184 (2008).

¶19           After considering the evidence presented to the juvenile court
in light of the best interests of the child, we conclude that reasonable
evidence supports the juvenile court’s finding that Father has met his
burden of showing that severance is in Child’s best interests both under the
statutory burden of proof and ICWA.

                              CONCLUSION

¶20           We affirm the juvenile court’s order terminating Mother’s
parental rights.




                          AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        6